Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 1 of 6

UN ited Shakes Wuastack Courl

 

 

 

 

 

Meo Lisi dvay Ae Aenea Couadk
Maik one latey ele Ooulaxwd
QUSanteL renldth, Pnoui ders Qucgye pea. Coructechy cob
UNiversatar ao C ers iAZed est ©6604
Neat Cone 4 AL enan sey
v. OmPrartash Vile ma oct. edb. LO,
Vv. Ce iluicaas Medici Sho(h LEAL SCANNED at CHE

 

 

a Emailed

Lalllow by Hh (pages

date initials No.

v Comino Caticltow sta 34 AL

X Ono \y m1 IG YA Jane Aes

Mars Clank acii Mack Qu Couk older ' “Puclimivony
—=ral Nunc daar a \ ~La\o wing LaakowS;

; GN Awa Nea Love Nov. aS, aera AL @ \aing Ak us enh Dhue
hw, Chaaginig entent . Asus. ays Yao dMoley 419 enaednedk ana
“haute. Pies Lewis > up On howk tosult nam QAoIY,
San Dan Nn Sede Ws Claim ins adetol Couel
A Comdany coin “rst oF Eviniks Ack anoves Wie

a\\eqe Vion = DSN cok Mou AL Na. VOLO ea awe.» CAZLN oe
Sauileyery Es\ Shas Nats Ah ay Mm-ack .

\ WAAL Ons Wit Walder Cane ar \n naa lla ot
Vu QW Aho oad UN 7Nont,

dh are en inaly ta \unctan Va No a z As eat o pacty
ALL mn su Ur ering, Vine gatalale \naum ws aunty the
kaa Micaestims ot Ms Gake,

Nvog 4 aves ek S

RY ABitice KaALinning, Linus S Ulgery Leal a at addr ont Nov, 46,

auson Backus Wore’ Yeh. acc wtdin Nes \pocsbrnen k’ Way Not
Given . Noo oat \ Nemes i aa. As Asia At Lua ( a) Mee Gaur <.

ate
Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 2 of 6

5 ~~ \ ,° rot ‘ \
acd Lb) Louw Na deminicel Qads an eccassiow @ JaineXh

Crsmp lan CARED au Of isd whey (s Aas ut Maou Say Seeded
C Q \ aid Sh \non Gree’ \ .

C\s) Crauk awd We auining neon Qacluk \ios lel - f lai LCL
Naadd vss ienul Saver WWedicad ON- Ri KL. RN Oak Show

VA a News S TUN AM. Wh “Nulie 2nd Ag LU (N clloasy ot
War Qaprelemn C8 \ah \noa prock . \So submdle) Vane aot ‘s
alon ue Wa CNain)s

Cc) Upon WLuaning ‘oom Racks es pital al og tw wlh —
Doce & Tn ace Non ” Nae ws Aolaxy and Woeur Let
Qyminadins ~ whi Slataldl Cough A \WiteeWen Aue Lo
Ac\ary Nas Qe Alnang & cv Caodhetr.

LO) Gh Nov. 30 ca Qee\, Vane Ua ink Aay Vrcde to dhe
Larson = VlenusOh Wwia woler up Vou \neathk Paix 4
Yay Gar and Aa\ny dea Xivs - AN Lam fat Amy war
rowing, Vr Visounad ~ Vu P\ an dulled ou \. hun and
aslo “usa Walie- ber Kegly Lr - We Awab Gfine ouk waite.
anki atu Cam anh vA 2 weally veeded Chater cyt PD
rom la Late. - & Reporler \nea Me (UN Nessie nak
VET Gy ~ Word “Lest sora - Wah Vas Lenmealdou iver \aken Noun

Gn K Qale eX Wu gloves ana shu addon m4 Col eons |

(£1) ou Xan A,.Vetle BW wea sek out Le ecto Wasa dal Aion
Noa “Ad UU \egs ond ACLy Ms ilong wanted Ay male
Sure We MA wast Anavel No sm reark ~ alve A Chenqy ast
Aude usw ent = Ap One Reluaning mH Slim -ack \od \Wurdn

Gn MM cosa two Aan ~ NX ior on 10 mm oy ot OX? awd waa

LUNA due NG SUL alerguy Xo Same WWeodiciati ont s Zz wea
Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 3 of 6

Mn Walla Ar-B Soyental'< s\ Weeded ‘necare Hy, ox? \rvos
Nsyenul, Yet TD > Mm \eque ded a Auyenical's ons Wah Ani{ an A.
Trt AMAcUS Coders See and ordeal ane out ot Wedcial,
oo VreaiskSk ature wo Culae - Nuak oan awd wailed
On a Kopordke/d “b Yo ROK Wolly Ya Newt Any.

“UOU sno dds. Coudk, Woo Qroos iA Soak Nox é~ Le
Wrong, use Xa Crew Crain ~ a Blow AXesks; hens
ot us duo Qo DU Mof ede Suok ee dc \o \nap peas \oan - hic
ve Argerds onl do Our Come - Yo Q\ at Ch \edh Vn
‘Yad SGaumauy Lo \ela ele Cane @% Wis hell - and Vad
Ys Sued WW Weare clon Lek Vo hele ot skalk
On d es Wa ue SS rwwuiitea \nole ao © \ caning C uo lon de Louching )
Nua of ong \dwot Uocer Xs Namie iis acl aX Needed.

Yoo Q lain KX Un devas unr LO iG \emeorany on a
Ciaand Ne Q\oc2 vo Shout oles ASD Wo over cide Cacteaded sD

ony Nas Pee vet \mne Ata te an i ‘Le patialal-s Nut duayes Cra

oly un Ooo Count \nua Ave \s vhedule a heauing
Nuss Yo Lacrnt nie coher a Pre inniwady vu Aune end WA Nastlied.

2 Sears

Waive’ v. Cy niu oA Montgomery 7ab A. Suge. ad
\, Ciud. MLW. awoh ) C thoes snd. A Suen 4 Qermanen}
\no un in VS escoubrally Vib Same as Vw Slaadord den a
Reclimrnany \al Nana, ecept Unat UL mLeving parley itea a
oa Shawn A \Warhkew @4 Success ow dh. merit much Show

acuia\ CucceSS onl Jha Mevrls " Corhkney Amoco aod. Cé., \-
Nu.Wage ot Gombell; veo UX sal Wh MIL, 104 SOF 19Gb CGD.
Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 4 of 6

Wa Vail shea. Le ek ani iw Auaehou , dhe Plain VU
rurk Qeorenlly dass Ueak We Anes uct Wome an” adequate.
demeduy as \ers aarrick oneous Usck ant awoid of Aca oge-S
on wie aoliek will wat adequately geereck Wim:

Dreroles vl Vuans Wdevtd Aalue. Duc. Sovo US.

BM, BEV WA Sct Gos GAWD Weweued. See Legisde,

Cem. omnc. W“ Utihe, Buc. 386 Rad ass, you Cad Gin.
Qoeu) Cia dun Mes rolick is 2 pro Musk whe Aumeges
voculd Noe "Veag VAG acl Xs caleulets |). .

“LOU \QLsnan, Lat IO Plus Aas  weuk Vu3w
Xa Wussk un-ex p\analole eains RB cova deb uas h On), ‘enh,
Abie W hour © fu Awred ued Aang able Lo Uninc,
TR Sood moXiow less. Mncpng Le rat Se Mak aay Le
r9OLtds Moers etd Wau LOGE - Medical SLalk 2nd Ox ele
Mue ad Ye end lass \e wre Wo B&B \sotec and Aidt
woork Xs @ QeLrence. Meck  ayalw - Ud heed Vey Jayed
Ye qive ome ege Nothing loud Rlood Came Une dhe
Caen | a\ nak Pork Casciigon CR trea kt Ons | ode ~
Qoscons Cans ON Leawe ...
Fuyon Maen D wes nat Gik- aU Le ~dewck
Subtpeny ~ Sua ent Ace we hel do qe Une Tb
Again, ’N wat Tee VU ele ot Racker Wes pte
skolk - @ would le wily dhs Claim.
\Lntis cut. Ue Q\aiwlll AGA lading ins Jeneliow
end Aamage? Qlaim ~ Vile dk. Aas. 4, 2420 |

a
Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 5 of 6
Nace ie ® Wag ens / te a \utey ons Whe clameye-&
C\aime- and WV. Courk oat Wandle Ue cate So
as Me Preserve rock ght - Oia means, Usually
Oe oaAS A\rn2cuting Moe du maye ce\eaim int.
Wear ahh aecokeus ve UWerkouen, asd, UL &.
ACO, SO- 79 SAH. Gye Ciucy).

Vaainrnrares Dar Juncuvas an Ld \em Pi.ciZeg
Ls Gdrooinsnce Oride
See cane CLD sea Ao 8 \amnth \noa Shouse |
2) ™ \ow sued ‘Whe patelels An \uny  crlladk
Orn en : NARS CaonsSdils ane! ahs UWsie
ew d ar weed SiGe DoW Lohan ‘ni \ Sidualions iA
\aroug wt XL Yo aNlentien oS Medica sith

LA) Ve Ya auUned aw ai Outa Nes wa
Yusus Cruse more Naa Lal q 4 o Wu = Va

QV\arn VAL Si lucldery WS wk Yoirs g OM - o har
Yee ase tt NS Qaevad Laveneen And Cahko ok h

Nee Aoat Agustin A a Vu S. 07 us “\l YW dood sulle MoRe.
NV Del Sor eG cial | Q us \\ ‘ye vA Ni ia Aumerds IONS
WG ranked « oun \S Ca | Lod A Van lawte at hate chi 1D

MA\ Va Note t Csunk’s ube Same Cam\idaten ot
Sree eons’ Wiles ve Nuturel Lesoune Dele se

Counenl, Buc. — ty. &.. 7au SS C4. 3b ,34V¥

Liner)
Rams h sake all edad A cad Del wer

Souk uae WA Cy\ SAW Ms w-'7-2020

 
Case 3:20-cv-00173-KAD Document 7 Filed 02/11/20 Page 6 of 6

ORDER

 

The foregoing motion having been heard by the court is hereby ordered:

GRANTED / DENIED

By the Court

Date
Judge / Clerk

Cardy ali ,

=x ardor S\edes all da i Nenmanlucs Givas is la dh heat

oA uy Ko uledge. ena Un ded slona XY Can he he) A
Lun Ack penally EX Gerduny.

 

Ane 4 Selo. zo, INL -

4
agen

 

WLeast nd Lindsexy oy ee9
Coiiuqas ~ Ladgows IG Ok
7 ' T¢k Noe Lai - New Luoncea Yyite
(eave tn) untasuille, Conmecteed
Sivoin weLone ane on 29 phy aa, 66382
ot “tele. 10, dwra

ZZ Lt ASY/O/ dogs |

oO
“ Uole ay fiblic. Valed

Michael Campbell
Notary Public 0/2024
~& My Commission Expires Y3Y-
